Citation Nr: 0905995	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  04-07 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to April 
1972.  

This appeal arises from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

The RO in a July 2004 rating decision granted service 
connection for a low back disorder.  That has resulted in 
there being no case or controversy as to that issue.  
Therefore, it is moot.  Aronson v. Brown, 7 Vet. App. 153, 
155 (1994).  

The Board of Veterans' Appeals (Board) remanded the claim in 
February 2008.  The purpose of the remand was to have U.S. 
Army and Joint Services Records Research Center review unit 
records to determine if they corroborated the Veteran's 
claimed in-service stressors.  Their research report was 
received in April 2008.  The development ordered in the 
February 2008 remand has been completed.  Stegall v. West, 
11  Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA physicians have diagnosed PTSD based on the Veteran's 
recitations of his claimed in-service stressors.  Those 
recitations include events that have not been verified.  The 
U.S. Army and Joint Services Records Research Center report 
of April 2008 revealed they reviewed the Combat Operations 
After Action Report (COAAR) for the period from October 1971 
to February 12, 1972 for the 101st Airborne Division and 
found the following: 

The COAAR stated that at 2035 hours on 
December 21, 1971 Phu Bai Base Defense 
bunker number 104 and an adjacent tower 
received an unknown number of small arms 
fire from a suspected enemy location.  
There was no report of injuries or 
damage.  

Since this does not meaningfully address whether the 
veteran's unit, HHB 2nd Battalion 94th Artillery was in 
proximity to this event where no one was injured and nothing 
was damaged, it does not meaningfully address the attempt to 
corroborate any claimed stressor.  Additional development 
should be undertaken as set out below.  Likewise, the 
veteran's complete service personnel records may be useful, 
together with the records supporting his claim for Social 
Security Administration benefits.  

Accordingly, the case is REMANDED for the following actions:

1.  Request the veteran identify all 
health care providers who have treated 
him for PTSD since March 2006.  VA should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran.  

2.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  Request the veteran's complete 
service personnel file through official 
channels.  

4.  The RO should contact the appropriate 
entity to attempt to obtain records as 
would document the activities of HHB 2nd 
Battalion 94th Artillery (e.g., Unit 
History/Operational Reports-Lessons 
Learned) or would otherwise reflect it 
was in the vicinity of incoming fire from 
October 1971 to April 1972, and/or 
particularly between December 1971 and 
January 1972.  If there are no records as 
would particularly describe this unit's 
activities and experiences during the 
time in question, it is requested that 
the source to whom this request is sent 
so state that fact.    

5.  Thereafter, schedule the veteran for 
a VA psychiatric examination.  The claims 
file must be made available to  the 
examiner in conjunction with the 
evaluation.  The examiner should be 
informed the Veteran served in the 
Republic of Vietnam from October 1971 to 
April 1972.  Any verified stressors 
should be identified for the examiner, 
who should indicate if the veteran's 
symptoms and history support a diagnosis 
of PTSD, based on a verified stressor.  

6.  If the benefit sought on appeal 
remains denied the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

